Citation Nr: 0932748	
Decision Date: 08/31/09    Archive Date: 09/04/09

DOCKET NO.  04-01 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for prostate cancer.

2.  Entitlement to service connection for a bilateral eye 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1974 to August 
1979.  He also served in the U.S. Air Force Reserves with one 
verified period of active duty for training (ACDUTRA) from 
June 6, 2003 to June 20, 2003.  The exact dates of other 
periods of ACDUTRA and inactive duty for training (INACDUTRA) 
remain unverified.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from two rating decisions dated in October 2002 and September 
2003 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in New Orleans, Louisiana, which, inter alia, 
denied the Veteran's claims for service connection for 
prostate cancer and for a bilateral eye disorder.  

This matter was previously before the Board in July 2006, at 
which time it was remanded for further evidentiary 
development.  

In June 2004, the Veteran was scheduled to provide testimony 
at a videoconference hearing before a Veterans Law Judge; 
however, in the same month, he, through his representative, 
filed a motion to reschedule the hearing for good cause, 
which was granted.  The hearing was subsequently rescheduled 
for November 2004, but the Veteran failed to report for the 
hearing.  No reason has been provided by the Veteran or his 
representative regarding his failure to report for the 
November 2004 hearing.  Thereafter, in August 2009, the 
Veteran submitted a statement requesting a videoconference 
hearing.  See statement in support of claim dated in August 
2009.  

In this regard, when the Veteran fails to appear for a 
scheduled hearing, and a request for postponement has not 
been received and granted, the case will be processed as 
though the request for a hearing had been withdrawn.  38 
C.F.R. 
§ 20.702(d) (2008).  Additionally, no further request for a 
hearing will be granted in the same appeal unless such 
failure to appear was with good cause and the cause for the 
failure to appear arose under such circumstances that a 
timely request for postponement could not have been submitted 
prior to the scheduled hearing date.  Id.  Here, the Veteran 
was initially scheduled for a videoconference hearing in June 
2004, for which he submitted a written statement showing good 
cause for a postponement of that hearing.  However, he 
subsequently failed to report for his rescheduled hearing in 
November 2004 without indicating any good cause for his 
failure to report to the scheduled hearing.  In his most 
recent statement in August 2009 requesting another hearing, 
he again failed to specify any reason for his failure to 
report to the scheduled hearing in November 2004, indicating 
only that he "believe[s] that a hearing is in order."  See 
statement in support of claim dated in August 2009.  In 
addition, the claims folder reveals that the Veteran received 
a notice letter with respect to the November 2004 
videoconference hearing.  In this regard, while VA has a 
statutory duty to assist the Veteran in developing evidence 
pertinent to a claim, the Veteran also has a duty to assist 
and cooperate with the VA in developing evidence; the duty to 
assist is not a one-way street.  See Wood v. Derwinski, 1 
Vet. App. 190 (1991).  Thus, without any good cause shown and 
with a lack of cooperation with the VA on the Veteran's part, 
there is no reason to schedule the Veteran for yet a third 
hearing before a Veterans Law Judge.   

The Board is again remanding the Veteran's claims for service 
connection for prostate cancer and for a bilateral eye 
disorder via the Appeals Management Center (AMC) in 
Washington, DC, for further development and consideration.  


REMAND

Before addressing the merits of the claims currently on 
appeal, the Board finds that additional development of the 
evidence is required.

A remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  In this case, the 
Board finds that a remand is necessary in order to comply 
with remand directives it had set forth in its July 2006 
remand.  Specifically, in the July 2006 remand, the Board 
pointed out that the Veteran was treated for an eye problem 
diagnosed as blepharitis in November 2000 and had been 
diagnosed with prostate cancer in February 2003.  The Board 
also noted that the Veteran had served in the Air Force 
Reserves with unverified dates of ACDUTRA and INACDUTRA, 
including in the years 2000 and 2003.  Therefore, in the July 
2006 remand, the Board directed the RO to verify the 
Veteran's periods of service in the Air Force Reserves 
through the National Personnel Records Center (NPRC) and the 
U.S. Air Force Reserve Center, including the exact dates of 
the Veteran's periods of ACDUTRA and INACDUTRA, in order to 
determine whether the Veteran's prostate cancer and bilateral 
eye disorder were diagnosed or treated during a period of 
ACDUTRA/INACDUTRA.  The RO was also directed to provide the 
Veteran a VA eye examination to determine the exact nature of 
his eye disorder and whether it is at least as likely as not 
that any diagnosed eye disorder was caused or aggravated by 
active service, including ACDUTRA.  

In this regard, active military, naval, or air service 
includes any period of ACDUTRA during which the individual 
concerned was disabled or died from a disease or injury 
incurred or aggravated in the line of duty.  38 U.S.C.A. § 
101(24); 38 C.F.R. § 3.6(a).  ACDUTRA is, among other things, 
full-time duty in the Armed Forces performed by Reserves for 
training purposes or by members of the National Guard of any 
state.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c)(1).  

Here, a review of the claims file reveals that, although the 
RO has obtained the Veteran's Air Force Reserves SPRs, the 
exact dates of his ACDUTRA and INACDUTRA remain unverified.  
In that regard, the Veteran's SPRs indicate that he served a 
118-day period ACDUTRA and a 32-day period of INACDUTRA from 
February 16, 2000, to February 15, 2001; and a 15-day period 
of ACDUTRA and a 48-day period of INACDUTRA from February 16, 
2002, to February 15, 2003. Further confirmation is necessary 
to determine the exact dates of ACDUTRA and INACDUTRA during 
these two periods of time.  The exact dates of ACDUTRA and 
INACDUTRA for these two periods of time are pertinent to the 
Veteran's claims as he was treated for an eye disorder in 
November 2000 and diagnosed with prostate cancer in February 
2003.  Determining the exact dates of ACDUTRA/INACUDTRA in 
2000 and 2003 is necessary to ascertain whether the Veteran's 
eye disorder and prostate cancer were diagnosed and treated 
during a period of ACDUTRA or INACDUTRA.  

Further, a response from NPRC dated in January 2008 indicated 
that a request to verify the Veteran's periods of service 
following his initial period of active service from August 
1974 to August 1979 would need to be completed through DPRIS.  
There is no indication in the claims file that the RO has 
made such a request to ascertain the Veteran's periods of 
ACDUTRA and INACDUTRA.  Additionally, although the RO had 
made three requests to the U.S. Air Reserve Personnel Center 
for the Veteran's Reserves physical examinations and STRs, 
there is no indication that the RO continued to make such 
requests or that the Air Force Reserve Personnel Center ever 
responded in any way to the RO's requests.  

In that regard, VA is generally required to make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claim.  38 U.S.C.A. 
§ 5103A(a).  VA is required to obtain relevant records held 
by any Federal department or agency that the claimant 
adequately identifies and authorizes VA to obtain.  38 
U.S.C.A. § 5103A(c)(3).  These records include service 
military records.  38 C.F.R. § 3.159(c)(2) and (3).     

Next, a remand is required to clarify the medical nexus 
opinion of a June 2009 VA examiner.  Specifically, the 
Veteran was treated for an eye disorder, diagnosed as 
blepharitis, in November 2000.  Thereafter, in response to 
July 2006 Board remand directives, the RO provided the 
Veteran with a VA examination of his eyes in June 2009 to 
determine the current nature and etiology of any bilateral 
eye disorder, including whether it was incurred during a 
period of ACDUTRA.  After an examination of the Veteran's 
eyes, the VA examiner concluded that the Veteran's bilateral 
eye disorder was unrelated to any activity in service.  See 
VA examination report dated in June 2009.  However, the VA 
examiner failed to address the question of whether the 
Veteran's bilateral eye disorder was related to any period of 
ACDUTRA.   

Thus, an addendum of the June 2009 VA examiner's medical 
nexus opinion is required given that his original opinion did 
not address the relationship between the Veteran's bilateral 
eye disorder and his period(s) of ACDUTRA or INACDUTRA.  A VA 
examination is not necessary in order to provide this 
opinion, unless the previous VA examiner is unavailable, and 
a new examiner indicates a physical examination is necessary 
in order to adequately answer the question posed.  

Accordingly, the case is REMANDED for the following action:

1. The RO should request via DPRIS any 
additional personnel records for the 
Veteran's period of service in the Air 
Force Reserves, including specific dates 
of duty for all periods of ACDUTRA and 
INACDUTRA from February 2000 through 
February 2001 and from February 2002 
through February 2003.  Additionally, the 
RO should make further efforts to obtain 
from the U.S. Air Force Reserve Center any 
additional personnel records from February 
2000 through February 2001 and from 
February 2002 through February 2003, 
including service department confirmation 
of specific dates of duty for all periods 
of ACDUTRA and INACDUTRA from February 
2000 through February 2001 and from 
February 2002 to February 2003.  If no 
such service personnel records can be 
found, or if they have been destroyed, ask 
for specific confirmation of that fact.  
Notify the Veteran as required.  Associate 
all documents obtained with the claims 
file.

Further, obtain from the DFAS in 
Cleveland, Ohio, verification of all pay 
and other benefits provided to the Veteran 
in relation to his service in the Air 
Force Reserves from February 2000 through 
February 2001 and February 2002 through 
February 2003.  This information should 
include specific dates of pay for all 
periods of ACDUTRA and INACDUTRA.  
Associate all documents obtained with the 
claims file.

All attempts to secure these records, and 
any response received, must be documented 
in the claims file.  If no records are 
available, a response to that effect is 
required and should be documented in the 
file.

2.  Request that the previous June 2009 VA 
examiner provide an addendum to his or her 
previous opinion, if that physician is 
still available.  Specifically, the 
physician should review the Veteran's 
active duty STRs, dates of ACDUTRA and 
INACDUTRA in 2000, Air Force Reserves 
STRs, and post-service treatment records 
of his eyes, and provide a clarification 
as to whether the Veteran's current 
bilateral eye disorder is at least as 
likely as not related to his military 
service or periods of ACDUTRA or INACDUTRA 
in 2000.  In giving this opinion, the VA 
examiner should specifically take note of 
the facts that the Veteran was treated for 
an eye disorder in November 2000, and that 
he also served a period of ACDUTRA and a 
period of INACDUTRA from February 2000 to 
February 2001.  

The claims file, including a complete copy 
of this remand, must be made available for 
review of the Veteran's pertinent medical 
history.  Another VA examination is not 
necessary in order to provide this 
opinion, unless the previous VA examiner 
listed on the June 2009 report is 
unavailable, and a new examiner indicates 
a physical examination is necessary in 
order to adequately answer the question 
posed. 

The term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, but rather that the 


weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiner should discuss 
the rationale of the opinion, whether 
favorable or unfavorable, based on the 
findings on examination and information 
obtained from review of the record.  If 
the examiner is unable to provide the 
requested opinion, please expressly 
indicate this and discuss why this is not 
possible or feasible. 

3.  Readjudicate the Veteran's claims for 
service connection for prostate cancer and 
for a bilateral eye disorder in light of 
any additional evidence received since the 
July 2009 SSOC.  To this end, 
consideration of the specific dates of 
duty for all periods of ACDUTRA and 
INACDUTRA from February 2000 through 
February 2001 and from February 2002 to 
February 2003 should be undertaken.  If 
the claims are not granted to the 
Veteran's satisfaction, send him and his 
representative another SSOC and give them 
an opportunity to respond to it before 
returning the file to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all 
claims that are remanded by the Board or by the Court for 
additional development 


or other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




